               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

ELIZABETH HURST,                   )
                                   )
               Plaintiff,          )
                                   )
               v.                  )     Civil No. 2016-102
                                   )
SHAWN MICHAEL MALONE               )
                                   )
               Defendant.          )
                                   )

APPEARANCES:

Michael Patrick Doyle, Esq.
Doyle LLP
Houston, TX
Ryan Greene, Esq.
St. Thomas, VI
     For Elizabeth Hurst,

Mark Hodge, Esq.
Hodge & Hodge
St. Thomas, VI
Terri Griffiths, Esq.
St. Thomas, VI
     For Shawn Michael Malone.

                                 ORDER

GÓMEZ, J.

      Before the Court is the motion of Elizabeth Hurst to

reconsider the Court’s judgment of dismissal in this action.

                    I.   FACTUAL AND PROCEDURAL HISTORY

      On February 5, 2015, Elizabeth Hurst (“Hurst”) and a friend

were crossing a road in St. Thomas, Virgin Islands. At that

time, Shawn Malone (“Malone”) was driving a car. Malone hit

Hurst and her friend while they were crossing the road. Hurst
Hurst v. Malone
Civ. No. 2016-102
Order
Page 2
sustained several injuries to her head and spine. At the time of

the accident, Malone’s car was covered by an insurance policy

issued by Guardian Insurance Company (“Guardian”).

      On December 14, 2016, Hurst filed a complaint against

Malone alleging claims for negligence and gross negligence.

      On March 20, 2018, Hurst and Malone jointly moved for entry

of a Consent Judgment. See Joint Mot. for Entry of Consent J.,

ECF No. 58. The parties’ proposed Consent Judgment provided that

Malone had consented to entry of the proposed Consent Judgment

without trial or adjudication of any issue of fact or law. The

parties attached a document entitled “Deed of Assignment and

Covenant to Delay Execution of Judgment” (the “Deed”) to the

proposed Consent Judgment. See Deed of Assignment and Covenant

to Delay Execution of Judgment, ECF No.58-2. According to the

Deed, Hurst agreed to limit her claims to $250,000. The Deed

also provides that the parties would jointly move for entry of

an agreed judgment in the amount of $250,000 in exchange for

Malone’s assignment of any and all rights he may have under his

insurance contract with Guardian in relation to the incident.

The proposed Consent Judgment also provided that Hurst agreed

not to execute upon any amount of the Judgment against Malone

until Hurst had resolved all claims assigned to her by Malone.

      On March 20, 2018, the Court held a status conference in

this matter. At that conference, the parties advised the Court
Hurst v. Malone
Civ. No. 2016-102
Order
Page 3
that they had entered a settlement agreement resolving all

claims.

      THE COURT: I’m advised that the parties have resolved
      their dispute but I wanted them to make sure that was
      the case so we could decide where we go from here. So
      since this is the plaintiff’s case, was prosecuting this
      case, Attorney Greene, tell us whether this matter has
      reached some pretrial disposition.

      MR. GREENE: Yes, Your Honor. Good afternoon and thank
      you. We have, Your Honor. This matter has been resolved.
      Ms. Elizabeth Hurst, my client, has settled and resolved
      all of her claims against the defendant, Shawn Michael
      Malone. And in terms of that settlement revelation are
      set forth in a signed agreement signed by both of those
      parties which has been appended to our joint motion to
      enter a Consent Judgment which has been filed with the
      Court, and from the plaintiff’s perspective, there is
      nothing left to do in this matter other than to enter
      into an agreed or consent judgment.

      THE COURT: And who’s speaking Shawn Malone?

      MS. GRIFFITH: Well, Your Honor, this is Terri Griffith.
      I represent Shawn Michael Malone and I represented him
      in the negotiation of this proposed Consent Decree or
      Order in the settlement of the case. So, we concur with
      Attorney Greene that there’s no more to be – nothing
      other than the judgment be entered.

Status Conference Tr. 2:21-3:25, March 20, 2018, ECF No. 66. The

proposed consent judgment which was signed by Hurst and Malone,

recited the respective parties’ promises, obligations, and

considerations. It also stated that the Court would retain

jurisdiction for 10 years from the date the consent judgment is

entered. The Court explained that it was disinclined to lend its

imprimatur to the proposed Consent Judgment. Subsequently the
Hurst v. Malone
Civ. No. 2016-102
Order
Page 4
parties agreed that there was no case or controversy before the

Court and the matter should be dismissed.

      THE COURT: Attorney Greene, you have any opposition to
      the Court proceeding in the fashion that I suggested,
      which is, one, there is no claim or controversy before
      the Court because it’s been resolved. So, I will vacate
      the trial setting, dismiss the case and close – dismiss
      the matter and close the case.

      MR. GREENE: No opposition, Your Honor.

      THE COURT: Okay, Attorney Griffith?

      MS. GRIFFITH: No opposition, Your Honor.

Status Conference Tr. 4:23-5:8, March 20, 2018, ECF No. 66.

Thereafter the Court issued a Judgment in this matter. See

Judgment, March 20, 2018, ECF No. 60. The Judgment vacated the

trial setting, mooted all pending motions, dismissed the case,

and directed the Clerk of Court to close the case. Id. at 1-2.

      On April 2, 2018, Hurst filed a motion for reconsideration

of this Court’s March 20, 2018, Judgment. In her motion, Hurst

asserts that it was erroneous for the Court to dismiss this

action given that a request for entry of the proposed consent

judgment was pending.

                            II.   DISCUSSION

      In support of her motion, Hurst directs the Court to the

Deed, which contains a provision that the parties “agree to

jointly move for entry of an agreed judgment.” ECF No. 58-2

at 2.
Hurst v. Malone
Civ. No. 2016-102
Order
Page 5
      To the extent Hurst relies on the record to support her

motion, that reliance is misplaced. First, a review of the

record clearly reflects that Malone agreed to pay Hurst

$250,000. Malone also agreed to assign any of his claims against

Guardian to Hurst in exchange for Hurst’s agreement to settle

all claims against Malone and to delay collection of the

$250,000 until she resolves any and all of the assigned claims

that she may bring against Guardian.

      The parties’ own recitation on the record that a settlement

had been reached and the terms of the Deed evidence the parties’

meeting of the minds and mutual assent to those terms. See,

e.g., Sheet Workers Int’l Ass’n Local 27 Annuity, Health &

Welfare, Vacation, Educ. & Unemployment Funds, 67 Fed. Appx. at

160 (finding that “the terms of agreement entered into the

record . . . constituted a ‘meeting of the minds’ as to

essential terms of settlement”); see also Tracy v. Kimberly-

Clark Corp., 74 Fed. Appx. 44, 47 (Fed. Cir. 2003) (“A meeting

of the minds between the parties occurs where there has been

assent to all the essential terms and conditions.”); MIF Realty

L.P. v. Rochester Assocs., 92 F.3d 752, 756 (8th Cir. 1996) (“To

be enforceable, a settlement agreement must be based upon a

meeting of the minds on the essential terms of the agreement.”)

(citation and quotation omitted). The terms in the Deed also

establish that the settlement agreement was supported by
Hurst v. Malone
Civ. No. 2016-102
Order
Page 6
consideration on both sides. See, e.g., Channel Home Centers,

Div. of Grace Retail Corp. v. Grossman, 795 F.2d 291, 299 (3d

Cir. 1986) (noting that “of course, there must be consideration

on both sides . . . for enforceability of a[] [settlement]

agreement”) (applying Pennsylvania law); Shernoff v. Hewlett-

Packard Co., Civ. No. 04-4390, 2006 U.S. Dist. LEXIS 87518, at

*7 (D.N.J. Dec. 4, 2006) (“Plaintiff and Defendant agreed to the

essential terms of the settlement, namely, that Plaintiff would

forego her claims against Defendant and surrender her options to

purchase HP stock in return for a payment of $37,500.”).

      Moreover, a review of the March 20, 2018, status conference

reveals that the parties were represented by counsel. Counsel

for both parties represented that their clients had settled and

resolved the matter. Indeed, prior to the March 20, 2018, status

conference, the parties’ objective intent to settle the matter

was revealed in their execution of the proposed consent

judgment. The parties are bound by their own manifestation of

assent as well as their counsels’ representations with respect

to the settlement agreement. See Zong v. Merrill Lynch Pierce

Fenner & Smith, Inc., 632 F. App'x 692, 694 (3d Cir. 2015)

(quoting Green v. John H. Lewis & Co., 436 F.2d 389, 390 (3d

Cir. 1971)) (“An agreement to settle a law suit, voluntarily

entered into, is binding upon the parties, whether or not made

in the presence of the court, and even in the absence of a
Hurst v. Malone
Civ. No. 2016-102
Order
Page 7
writing”); see also, Main Line Theatres, Inc. v. Paramount Film

Distrib. Corp., 298 F.2d 801, 802 n.1. (3d Cir. 1962)

(explaining that, where “the record warranted a finding that the

negotiations reached a point where mutual assent had been

expressed orally to settle the litigation for $ 10,000,” “ the

law requires no more formality and not [sic] greater

particularity than appears here for the formation of a binding

contract”).

      To the extent that Hurst argues that entry of the proposed

Consent Judgment was a precondition to the existence or validity

of the settlement agreement without which there was no

settlement agreement between the parties, that argument is

belied by the record. The Court clearly explained its

disinclination to enter the proposed consent judgment at the

March 20, 2018, status conference.1 That position is neither

novel nor contrary to law, as there is no requirement for a

Court to enter a consent judgment. Indeed, “[a] consent decree




1 Hurst also contends that there is manifest injustice if the proposed Consent
Judgment is not entered by the Court because without such entry, Guardian
will argue that damages are non-existent or uncertain. This argument reveals
a misunderstanding on the part of the parties as to the requirements of res
judicata and collateral estoppel. Res judicata requires an identity of the
parties. Huck ex rel. Sea Air Shuttle Corp. v. Dawson, 106 F.3d 45, 48 (3d
Cir. 1997). Collateral estoppel requires that the issue was actually
litigated. Fairbank’s Capital Corp. v. Milligan, 234 F. App’x 21, 23 (3d Cir.
2007). Thus, regardless of whether the Court had entered a Consent Judgment
for the specified settlement amount of $250,000, Guardian would still be able
to challenge the issues of liability and damages as to the underlying
incident that occurred on February 5, 2015.
Hurst v. Malone
Civ. No. 2016-102
Order
Page 8
has elements of both judgment and contract” and “is entered as

an order of the court” whereas “a private settlement, although

it may resolve a dispute before a court, ordinarily does not

receive the approval of the court.” Smyth ex rel. Smyth v.

Rivero, 282 F.3d 268, 280 (4th Cir. 2002). The existence of a

valid private settlement is not undermined by how the parties

label the agreement or by the Court’s decision not to approve a

proposed consent decree.

      It is hard to conceive how the unequivocal position of the

Court did not disabuse the parties of any thought that the Court

would enter a consent judgment. Having been placed on notice,

the parties maintained that they had reached a settlement in

this matter such that there was no longer any case or

controversy before the Court. Where the parties have settled a

matter and there is no longer any case or controversy, a court

may properly dismiss that matter. Cf. Tucker v. Cnty. of Bucks,

221 F. App’x 96, 98 (3d Cir. 2007)(finding that the district

court correctly dismissed a 42 U.S.C. § 1983 case where there

was no case or controversy because the underlying child custody

case had been settled).

      Once the parties reach a settlement agreement in which the

plaintiff agrees not to proceed on its claims against the

defendant, there is no longer a case or controversy between the

parties with respect to those claims. See Bryan v. All Out Die
Hurst v. Malone
Civ. No. 2016-102
Order
Page 9
Cutting, Inc., 32 F. App’x 651, 652 (3d Cir. 2002) (“Once the

parties entered into a full release and settlement of all claims

against the individual and corporate Defendants and the

agreements were approved by the Bankruptcy Court, an actual case

or controversy ceased to exist, and the District Court could not

properly exercise jurisdiction over the matter.”). At that time,

the court may no longer exercise jurisdiction over the matter

and may close the case. See id. That circumstance occurred here

when the parties signed the Deed and represented on the record

that this matter had been resolved.

      The premises considered; it is hereby

      ORDERED that the motion of Elizabeth Hurst for

reconsideration is DENIED.



                                      S\
                                           Curtis V. Gómez
                                           District Judge
